DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (pub # 20060279478) in view of Gu et al (pub # 20170200412).


Consider claim 1. Ikegami teaches A display device, (abstract). comprising: 
a plurality of pixels, (Fig. 1 pixels 60).
configured to be operated in a plurality of frame periods, (paragraph 0060 and Fig. 2, frame periods PF1 and PF2).
and each of the frame periods comprising a scan period and at least two emission periods, (Fig. 2, frame period Pf(Tf) comprising emission periods Pf1(Tf/2) and Pf2(Tf/2)).
wherein each of the plurality of pixels comprises: 
a light emitting diode; (Fig. 3 LED 63).
and a driving circuit coupled to the light emitting diode; (Fig. 3 and paragraph 0064 Tsw, Tdr, Tsel, and Tel).
Ikegami does not specifically disclose wherein in a same frame period, a first pixel of the plurality of pixels is emitted in at least two first emission periods and a second pixel of the plurality of pixels is emitted in at least two second emission periods, wherein the at least two first emission periods and the at least two second emission periods are staggered.  However Gu et al in at least Fig. 41 discloses a first pixel being emitted (EM1-1) in at least two first emission periods in a single frame (1 Frame) and a second pixel being emitted (EM2-1) in at least two second emission periods in said same frame (1 Frame).  As can be seen from Fig. 41 the two first emission periods and two second emission periods are staggered.  Therefore it would have been obvious to one of ordinary skill in the art to modify the system and method of Ikegami to include the features of Gu et al so as to reduce the average transistor per subpixel and layout area (Gu et al paragraph 0083).Consider claim 2. Ikegami further teaches The display device of claim 1, wherein the first pixel and the second pixel being abutting in a column direction of a pixel column, a row direction of a pixel row, or a diagonal direction. (Fig. 1).Consider claim 3. Gu et al further teaches The display device of claim 1, wherein the at least two first emission periods and the at least two second emission periods are non-overlapping in time. (Fig. 8, emission periods 802-1 and 802-2 do not overlap).Consider claim 4. Gu et al further teaches The display device of claim 1, wherein a voltage level within the at least two emission periods is uniform. (Fig. 41, emission periods are uniform).Consider claim 5. Gu et al further teaches The display device of claim 1, wherein in the same frame period, the first pixel emits a same first gray level in the at least two first emission periods and the second pixel emits a same second gray level in the at least two first emission periods. (paragraph 0100, a compensation circuit 712 may be included in the pixel circuit 700 to ensure the brightness uniformities between the light emitting elements D1, D2).Consider claim 6. Gu et al further teaches The display device of claim 1, wherein the scan signal is enabled once in the scan period in each frame period. (See at least Fig. 41).Consider claim 7. Ikegami further teaches The display device of claim 1, wherein lengths of the at least two emission periods are equal in each frame period with a variation of 10% or smaller off. (Fig. 2, lengths of the two emission periods are equal).Consider claim 8. Ikegami further teaches The display device of claim 1, wherein lengths of the at least two emission periods are not equal in each frame period with a variation within 10% to a stated value being equal. (Fig. 10, 1/3*Tf and 2/3*Tf).Consider claim 9. Ikegami further teaches The display device of claim 1, wherein the at least two emission periods are uniformly distributed in the frame period with a variation within 10% to a stated value being uniform. (See at least Fig. 2).Consider claim 10. Ikegami further teaches The display device of claim 1, wherein the at least two emission periods are non-uniformly distributed in the frame period. (Fig. 12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624        


/MARK EDWARDS/Primary Examiner, Art Unit 2624